Eminent domain; taking of vessel under bareboat charter. Plaintiff entitled to recover. Opinion 129 C. Cls. 364.
On a report by a commissioner showing the amount due in accordance with the opinion of the court, judgment for the plaintiff was entered for $492,607 together with interest at the rate of four percent per annum on arrearages, in the sum of $204,220.71, as of the date of judgment with further interest until date of payment to be computed at the rate of $53.9843 per day.
Defendant’s motion for rehearing and for amendment of findings of fact and conclusion of law overruled May 3, 1955.